Citation Nr: 1534760	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2010, the RO denied service connection for right ear hearing loss.  In October 2011, the RO denied service connection for bilateral upper extremity peripheral neuropathy.  In September 2013, the RO denied service connection for hypertension.  The Veteran perfected appeals for all three rating decisions.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2015) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Bilateral upper extremity peripheral neuropathy is etiologically related to service-connected diabetes mellitus type II.

2.  Right ear hearing loss is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Notably, because the claim for service connection for bilateral upper extremity peripheral neuropathy is being granted, the Board need not discuss whether there has been compliance with the VCAA for that claim because any noncompliance ultimately amounted to no more than harmless error.

With respect to his claim for service connection for right ear hearing loss, the Veteran was provided with the relevant notice and information in a December 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination, which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's right ear hearing loss.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A.  Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy of the bilateral upper extremities, and that this condition is secondary to his service-connected diabetes mellitus type II.

VA examinations conducted in August 2011, December 2011, January 2012, and August 2013 acknowledged the Veteran's reports of symptoms in his upper extremities, including paresthesias and/or dysesthesias, but ultimately concluded that the Veteran did not have current upper extremity peripheral neuropathy.  These conclusions were based, in part, on the lack of objective findings of the condition.  That is, the physical findings from these examinations reflect normal strength, reflexes, and sensation in the upper extremities, though grip strength was 4/5 in January 2012.

In contrast, VA records dated October 2011 reflect that the Veteran had "neuropathy in his hands and fingers likely from diabetes."  This physician noted that the Veteran's entire hand was involved, which was not suggestive of carpal tunnel syndrome.  Private treatment records dated April 2015 also reflect a diagnosis of peripheral neuropathy of the hands, and that bilateral hand neuropathy was secondary to uncontrolled diabetes.  

Given that each physician's assessment of the Veteran's condition was based on a history of symptoms reported by the Veteran and a physical examination, they are equally probative in evaluating whether the Veteran has a current diagnosis of upper extremity peripheral neuropathy.  Therefore, the evidence regarding the existence of a current disability is in equipoise, and after resolving all reasonable doubts in the Veteran's favor, the Board finds that a current diagnosis has been established.

Moreover, both the VA and private physicians who upper extremity diagnosed peripheral neuropathy attributed the condition to the Veteran's service-connected diabetes.  Having established the existence of the disability, there is no competent medical opinion to refute this conclusion or attribute peripheral neuropathy to a different etiology.  Therefore, a link between the Veteran's upper extremity peripheral neuropathy and his service-connected diabetes has been established, and service-connection for peripheral neuropathy is warranted.  38 C.F.R. § 3.310.

B.  Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss that is etiologically related to noise exposure in service.  A February 2010 VA examination diagnosed hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), in-service incurrence of an injury or disease, service treatment records are negative for any complaints, treatment, or diagnoses of right ear hearing loss.  The Veteran's service records include audiometric testing.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).   Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, the ASA standards have been converted to ISO-ANSI standards.

During the Veteran's March 1967 enlistment examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
0 (5)

The Veteran underwent an additional examination in November 1967.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-5 (5)
-5 (5)
-5 (0)

Notably, while this examination was conducted after November 1, 1967, the examination report indicates that a Rudmose audiometer was used, and the results appear to reflect findings consistent with the ASA standard rather than the ISO-ANSI standard.  The Board has therefore included the converted values.  However, given the VA opinion discussed below, the ultimate probative value of this examination is limited, and therefore the use of one audio standard over the other is not significant.

During the Veteran's August 1971 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
0
0
25
35

Notwithstanding the above findings, the Veteran served as a security policeman during service, and he testified that he worked alongside B-52 bombers without hearing protection.  In the February 2010 rating decision on appeal, the RO conceded that the Veteran was exposed to acoustic trauma during service.  Notably, the Veteran is already service-connected for left ear hearing loss and tinnitus.  Therefore, element (2) of service connection has also been met.

With respect to element (3), a link between the current condition and service, the Veteran underwent a VA examination in February 2010.  The examiner concluded that current right ear hearing was less likely than not related to military noise exposure.  This was based on the normal hearing levels indicated at separation, and the lack of any permanent standard threshold shift when compared to the Veteran's entrance examination.

The Veteran submitted a private opinion dated June 2015.  This physician acknowledged the Veteran's reported history of serving on guard duty for B-52 bombers without hearing protection.  He diagnosed bilateral sensorineural hearing loss secondary to massive acoustic trauma during the Vietnam War, noting that the mechanism for injury would affect both ears.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds the VA examiner's opinion to be more probative, as it addresses the audiometric findings recorded during service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board notes that sensorineural hearing loss, as an organic disease of the nervous system, is a chronic condition under 38 C.F.R. § 3.309(a).  Claims for chronic conditions listed in 38 C.F.R. § 3.309(a) benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Specifically, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).   This is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."   Id.

Here, the Veteran testified that he experienced continuous symptoms of hearing loss since service.  See Hearing Transcript at 17.  While the Board acknowledges the Veteran's assertion, he specifically denied a history of hearing loss during his August 1971 separation examination, while acknowledging a history of other conditions in service, such as epididymitis and upper respiratory infections.  Therefore, it appears the Veteran was reporting a history of all his current and past symptoms.  The denial of hearing loss symptoms at separation strongly suggests that no such symptoms were present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  As a result, continuity of symptomatology since service has not been established.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Finally, the Veteran is service-connected for left ear hearing loss, and has argued that because his right ear was exposed to the exact same acoustic trauma in service as his left ear, the right ear should also be service-connected.  The June 2015 private opinion noted that the mechanism for injury (noise exposure) in service would affect both ears.  While the Board acknowledges these arguments, it also notes that there is a significant difference in audiometric findings in service between the two ears.  Specifically, at separation, pure tone thresholds in the right ear were 5 dB for all frequencies, whereas the left ear measured 25 db at 3kHz and 35 dB at 4kHz.  These left ear thresholds were identified by the February 2010 VA examiner as indicative of mild to moderate left ear high frequency hearing loss.  Therefore, while the Veteran's ears experienced the same noise exposure in service, the evidence indicates that they were not equally affected by that exposure.


ORDER

Service connection for bilateral upper extremity peripheral neuropathy is granted.

Service connection for right ear hearing loss is denied.


REMAND

With respect to the Veteran's claim for service connection for hypertension, additional development is necessary before adjudicating the claim on the merits.

The Veteran contends that his hypertension is secondary to his service-connected diabetes.  He underwent a VA examination in March 2013, and this examination report reflects a history of hypertension since the 1990's.  No opinion regarding etiology was offered at this time because the claims file was not available to the examiner.  

A separate examiner reviewed the claims file and offered an opinion in June 2013.  That examiner stated that hypertension was not caused by diabetes because the diagnosis of hypertension preceded diabetes by at least 10 years.  He also stated that hypertension was not aggravated by diabetes, as there was no evidence in the file that hypertension had gone out of control or had otherwise been aggravated beyond its normal progression.

The Board finds that the examiner's opinion regarding aggravation is adequate.  With respect to causation, the earliest documented diagnosis of hypertension in the claims file is in private treatment records dated December 2002.  These records also reflect a diagnosis of diabetes.  Private records from March 1990 reflect a history of ventricular tachycardia and unstable angina, but there is no mention of hypertension.  

Neither the March 2013 examination report nor the June 2013 VA opinion specifically cite to any records or other statements which document a history of hypertension since the 1990's, and therefore it is unclear how the June 2013 examiner concluded that hypertension predated diabetes.  Therefore, a supplemental opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the VA examiner who provided the June 2013 hypertension opinion in this case.  The examiner must again review the claims file, and then offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his diabetes mellitus type II.

Although the examiner must review the claims file, his attention is drawn to the following evidence:

a.  Private records from March 1990 reflect a history of ventricular tachycardia and unstable angina.  There is no mention of hypertension.

 b.  Private records dated December 2002 list both hypertension and diabetes mellitus type II as "chronic problems."

The examiner must provide explanatory rationale for his opinion, citing to specific evidence in the file when necessary to support the conclusions reached.  If the examiner finds that hypertension existed prior to a diagnosis of diabetes, he must cite to the specific evidence in the file (treatment records, Veteran's statements, etc.) to support such a finding.

If an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond. 

If the June 2013 VA examiner is not available, then the claims file should be forwarded to another appropriate VA examiner, who must comply with the above instructions. 

If any VA examiner determines that an examination is necessary to provide the requested opinion, one should be scheduled.

2.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


